
	
		I
		111th CONGRESS
		2d Session
		H. R. 5120
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2010
			Mr. Smith of
			 Washington (for himself, Mr.
			 Nye, and Mr. Teague)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committees on
			 Education and Labor,
			 Small Business,
			 Energy and Commerce, and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve employment, training, and placement services
		  furnished to veterans, especially those serving in Operation Iraqi Freedom and
		  Operation Enduring Freedom, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veteran Employment Assistance Act of
			 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)In 2008, the
			 unemployment rate of veterans between the ages of 18 and 24 was 14.1
			 percent.
			(2)In 2009, the
			 unemployment rate of male veterans between the ages of 18 and 24 was 21.6
			 percent and the unemployment rate of female veterans in the same age group was
			 19.2 percent.
			(3)The unemployment
			 rate of veterans in all age groups is expected to increase as a result of the
			 economic downturn that began in 2008.
			(4)In 2004,
			 approximately 22 percent of veterans were either purchasing or starting a new
			 business, or considering doing so.
			(5)One of the most
			 critical problems identified by veteran small business owners is a lack of
			 knowledge about programs of assistance available to small businesses.
			(6)Members of the
			 Armed Forces learn a wide range of technical skills during their time in the
			 Armed Forces, but often find it difficult to transfer these skills into
			 civilian professions.
			(7)The Commissioner
			 of Labor Statistics estimates that career opportunities in the fields of health
			 care and information technology will expand significantly in the coming
			 decade.
			3.Veterans Business
			 Center program
			(a)In
			 generalSection 32 of the Small Business Act (15 U.S.C. 657b) is
			 amended—
				(1)in subsection (f),
			 by inserting subsections (a) through (e) of before this
			 section; and
				(2)by adding at the
			 end the following:
					
						(g)Veterans
				business center program
							(1)EstablishmentThe
				Administrator shall establish a veterans business center program to provide
				entrepreneurial training and counseling to veterans in accordance with this
				subsection.
							(2)DirectorThe
				Administrator shall appoint a Director of the veterans business center program,
				who shall—
								(A)implement and
				oversee the veterans business center program; and
								(B)report directly to
				the Associate Administrator.
								(3)Designation of
				veterans business centersThe Director shall—
								(A)by regulation
				establish an application, review, and notification process under which the
				Director may designate entities as veterans business centers for purposes of
				this section; and
								(B)publicize the
				designation of an entity as a veterans business center and the award of a grant
				to a veterans business center under this subsection.
								(4)Funding for
				veterans business centers
								(A)Initial
				grantsThe Director may make a grant to each veterans business
				center each year in the amount of $150,000. The Director may not make more than
				5 grants under this subparagraph to a veterans business center.
								(B)Growth funding
				grantsIf a veterans business center has received 5 initial
				grants, the Director may make a grant to the veterans business center each year
				in the amount of $100,000. The Director may not make more than 3 grants under
				this subparagraph to a veterans business center.
								(5)AccountabilityEach
				veterans business center receiving an initial grant or a growth funding grant
				shall—
								(A)meet performance
				benchmarks (which shall be established by the Director for the veterans
				business center and reflect the purposes of this subsection) to be eligible for
				an initial grant or growth funding grant in a subsequent year; and
								(B)submit to the
				Director an annual report on the performance of the veterans business center,
				which shall include—
									(i)a
				description of the use of the grant under this subsection and matching funds to
				carry out the activities of the veterans business center; and
									(ii)a
				description of the progress of the veterans business center in meeting the
				performance benchmarks described in subparagraph (A).
									(6)Center
				responsibilitiesEach veterans business center receiving an
				initial grant or a growth funding grant shall use the funds received under the
				grant for—
								(A)veteran
				entrepreneurial development;
								(B)counseling of
				veterans who own small business concerns or who are seeking to own a small
				business concern through one-on-one instruction and classes, including
				counseling relating to financial literacy;
								(C)education about
				services available through one-stop centers referred to in section 134(c) of
				the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)), including veterans
				employment assistance and job announcement services;
								(D)education about
				tax provisions relating to first time owners of business concerns, owners of
				small business concerns, and veterans;
								(E)counseling
				regarding the availability of mentoring services; and
								(F)information on
				government procurement assistance available to veterans.
								(7)Matching
				funds
								(A)In
				generalA veterans business center receiving an initial grant or
				a growth funding grant shall provide a contribution, in cash or in-kind, that
				is not less than 50 percent of the amount of the grant.
								(B)Source of
				contributionNot more than 25 percent of a contribution under
				subparagraph (A) may be provided from other Federal funds. The contribution may
				be provided from funds made available by a State, local government, or private
				person.
								(C)Waiver
									(i)In
				generalThe Director may, upon request, waive a portion of the
				matching contribution under this paragraph upon a determination of hardship to
				the veterans business center.
									(ii)ConsiderationsIn
				determining whether a veterans business center is experiencing a hardship, the
				Director shall consider—
										(I)whether the
				veterans business center is operating at an economic loss;
										(II)whether the
				veterans business center would continue to operate without a waiver; and
										(III)other factors
				the Director considers appropriate.
										(8)Targeted
				areasThe Director shall give priority to applications to be
				designated a veterans business center and for initial grants and growth funding
				grants under this subsection that will establish a veterans business center in
				a geographic area, as determined by the Director—
								(A)that is not
				currently served by a veterans business center; and
								(B)in which—
									(i)the number of
				veterans per capita exceeds the national median of the number of veterans per
				capita;
									(ii)the number of
				veterans of Operation Iraqi Freedom or Operation Enduring Freedom per capita
				exceeds the national median of the number of veterans of Operation Iraqi
				Freedom or Operation Enduring Freedom per capita; or
									(iii)the expected
				number of veterans of Operation Iraqi Freedom or Operation Enduring Freedom per
				capita, as determined by the Secretary of Defense, will exceed the national
				median of the number of veterans of Operation Iraqi Freedom or Operation
				Enduring Freedom per capita.
									(9)Training
				programThe Director shall develop and implement, directly or by
				contract, an annual training program for the employees of veterans business
				centers to provide education, support, and information on best practices with
				respect to the establishment and operation of a veterans business center. The
				Director shall develop the training program under this paragraph in
				consultation with veterans business centers, the task force, the Employment and
				Training Administration and the Veterans’ Employment and Training Service of
				the Department of Labor, and veterans service organizations.
							(10)Inclusion of
				other organizations in programThe Director shall designate as a
				veterans business center, and may make a initial grant to—
								(A)a Veterans
				Business Outreach Center established by the Administrator under section
				8(b)(17) on or before the date of enactment of this subsection; and
								(B)each person or
				entity that—
									(i)received funds
				during fiscal year 2006 from the National Veterans Business Development
				Corporation established under section 33; and
									(ii)is in operation
				on the date of enactment of this subsection.
									(11)Annual report
				on effectiveness of veteran business centers
								(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection, and every year thereafter, the Administrator shall submit a report
				on the performance of the veterans business center program to—
									(i)the Committee on
				Veterans' Affairs, the Committee on Appropriations, the Committee on Small
				Business and Entrepreneurship, and the Committee on Health, Education, Labor,
				and Pensions of the Senate;
									(ii)the Committee on
				Veterans' Affairs, the Committee on Appropriations, and the Committee on Small
				Business of the House of Representatives; and
									(iii)relevant Federal
				agencies, including the Department of Veterans Affairs and the Department of
				Labor.
									(B)ContentsEach
				report under subparagraph (A) shall include, for the 1-year period ending on
				the date of the report—
									(i)an
				assessment of the compliance of each veterans business center receiving an
				initial grant or growth funding grant with the performance benchmarks
				established for the veterans business center under paragraph (5)(A);
									(ii)the number of
				veterans assisted by a veterans business center receiving an initial grant or
				growth funding grant;
									(iii)comments, if
				any, from veterans who sought the assistance of a veterans business
				center;
									(iv)the success rate,
				as determined by the Administrator, of small business concerns owned and
				controlled by veterans who sought assistance from a veterans business center;
				and
									(v)any other
				performance indicators and information the Administrator determines
				appropriate.
									(C)Public
				availabilityThe Director shall disseminate the findings of each
				report under subparagraph (A) online and to the veteran, small business, and
				workforce development communities.
								(12)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection—
								(A)$10,000,000 for
				fiscal year 2011; and
								(B)$12,000,000 for
				fiscal year 2012.
								(h)Additional
				grants available to veterans business centers
							(1)Access to
				capital grant program
								(A)In
				generalThe Director shall establish a grant program under which
				the Director may make grants to veterans business centers to—
									(i)develop
				specialized programs to assist small business concerns owned and controlled by
				veterans in securing capital and repairing damaged credit;
									(ii)provide
				informational seminars on financial literacy, securing loans, and Federal,
				State and local tax provisions and incentives for small business concerns owned
				and controlled by veterans;
									(iii)provide
				one-on-one counseling to small business concerns owned and controlled by
				veterans to improve the financial presentations of the small business concern
				to lenders;
									(iv)facilitate the
				access of small business concerns owned and controlled by veterans to
				traditional and non-traditional financing sources; and
									(v)establish links to
				and partnerships with local workforce boards and business mentoring
				organizations.
									(B)Award
				sizeThe Director may not make grants under this paragraph to a
				veterans business center in a total amount of more than $75,000 during any
				1-year period.
								(C)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this paragraph $1,500,000 for each of fiscal years 2011 and 2012.
								(2)Procurement
				assistance grant program
								(A)In
				generalThe Director shall establish a grant program under which
				the Director may make grants to veterans business centers to—
									(i)assist small
				business concerns owned and controlled by veterans in identifying contracts
				that are suitable for the small business concern;
									(ii)prepare small
				business concerns owned and controlled by veterans to act as subcontractors and
				prime contractors for contracts made available under the American Recovery and
				Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 115) through training and
				business advice, particularly with respect to the construction trades;
				and
									(iii)provide
				technical assistance to small business concerns owned and controlled by
				veterans relating to the Federal procurement process, including assisting in
				compliance with Federal regulations and bonding requirements.
									(B)Award
				sizeThe Director may not make grants under this paragraph to a
				veterans business center in a total amount of more than $75,000 during any
				1-year period.
								(C)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this paragraph $1,500,000 for each of fiscal years 2011 and 2012.
								(3)Service-disabled
				veteran-owned small business grant program
								(A)In
				generalThe Director shall establish a grant program under which
				the Director may make grants to veterans business centers to—
									(i)develop outreach
				programs for service-disabled veterans with respect to the benefits of
				self-employment;
									(ii)provide tailored
				training to service-disabled veterans with respect to business plan
				development, marketing, budgeting, accounting, and merchandising;
									(iii)assist small
				business concerns owned and controlled by service-disabled veterans in locating
				and securing business opportunities; and
									(iv)link
				service-disabled veterans to services provided through one-stop centers
				referred to in section 134(c) of the Workforce Investment Act of 1998 (29
				U.S.C. 2864(c)), including information on labor market trends, entrepreneurial
				and related training and training providers, student financial aid, and
				specialized services for veterans.
									(B)Award
				sizeThe Director may not make grants under this paragraph to a
				veterans business center in a total amount of more than $75,000 during any
				1-year period.
								(C)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this paragraph $1,500,000 for each of fiscal years 2011 and 2012.
								(i)Veterans
				entrepreneurial development summit
							(1)In
				generalThe Director of the veterans business center program
				established under subsection (g) may hold an event, once every 2 years, to
				provide networking opportunities, outreach, education, training, and support to
				veterans business centers designated under subsection (g), small business
				concerns owned and controlled by veterans, veterans service organizations,
				workforce investment boards of State and local governments, the Employment and
				Training Administration and the Veterans’ Employment and Training Service of
				the Department of Labor, and other entities as determined appropriate by the
				Director.
							(2)Presentation of
				reportThe findings of the most recently submitted report under
				subsection (g)(12) shall be presented at an event held under this
				subsection.
							(3)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $450,000 for each of fiscal years 2011 and 2012.
							(j)DefinitionsIn
				this section—
							(1)the term
				Associate Administrator means the Associate Administrator for
				Veterans Business Development appointed under section 4(b)(1);
							(2)the term
				Director means the Director of the veterans business center
				program;
							(3)the term
				growth funding grant means a grant under subsection
				(g)(5)(B);
							(4)the term
				initial grant means a grant under subsection (g)(5)(A);
							(5)the term
				task force means the interagency task force established under
				subsection (c)(1);
							(6)the term
				veterans business center means an entity designated as a veterans
				business center under subsection (g)(4)(A); and
							(7)the term
				veterans business center program means the veterans business
				center program established under subsection
				(g)(2).
							.
				(b)Report regarding
			 direct loan programThe Administrator of the Small Business
			 Administration, the Secretary of Veterans Affairs, and the Assistant Secretary
			 for Veterans' Employment and Training shall jointly—
				(1)assess the
			 efficacy of establishing a Federal direct loan program for small business
			 concerns owned and controlled by veterans (as defined in section 3 of the Small
			 Business Act (15 U.S.C. 632)); and
				(2)not later than 180
			 days after the date of enactment of this Act, submit a report regarding the
			 assessment under paragraph (1) to—
					(A)the Committee on
			 Veterans' Affairs, the Committee on Appropriations, the Committee on Small
			 Business and Entrepreneurship, and the Committee on Health, Education, Labor,
			 and Pensions of the Senate; and
					(B)the Committee on
			 Veterans' Affairs, the Committee on Appropriations, and the Committee on Small
			 Business of the House of Representatives.
					(c)Technical and
			 conforming amendmentsSection 32 of the Small Business Act (15
			 U.S.C. 657b) is amended—
				(1)in subsection (a),
			 by striking by the Associate Administrator for Veterans Business
			 Development and all that follows and inserting by the Associate
			 Administrator.; and
				(2)in subsection
			 (c)(1), by striking (in this section referred to as the task
			 force).
				4.Reporting
			 requirement for interagency task forceSection 32(c) of the Small Business Act (15
			 U.S.C. 657b(c)) is amended by adding at the end the following:
			
				(4)ReportNot
				later than 6 months after the date of enactment of this paragraph, and every 6
				months thereafter, the Administrator shall submit to Congress a report on the
				appointments made to and activities of the task
				force.
				.
		5.Period for
			 completion of training of new disabled veterans' outreach program specialists
			 and local veterans' employment representatives by National Veterans' Employment
			 and Training Services Institute
			(a)In
			 generalSection 4102A(c)(8)(A) of title 38, United States Code,
			 is amended by striking three-year period and inserting
			 one-year period.
			(b)Effective
			 date
				(1)Applicability to
			 new employeesThe amendment made by subsection (a) shall apply
			 with respect to a State employee assigned to perform the duties of a disabled
			 veterans' outreach program specialist or a local veterans' employment
			 representative under chapter 41 of such title who is so assigned on or after
			 the date of the enactment of this Act.
				(2)Applicability to
			 previously hired employeesIn the case of such a State employee
			 who is so assigned on or after January 1, 2006, and before the date of the
			 enactment of this Act, the Secretary of Labor shall require the State to
			 require, as a condition of a grant or contract under which funds are made
			 available to the State in order to carry out section 4103A or 4104 of title 38,
			 United States Code, each such employee to complete satisfactorily the training
			 described in section 4102A(c)(8)(A) of such title by not later than the date
			 that is one year after the date of the enactment of this Act.
				(c)Cross-TrainingThe
			 Secretary of Labor shall require State employees described by subsection (b) in
			 the performance of duties described in that subsection—
				(1)to educate staff
			 of one-stop centers about the services such State employees provide and the
			 programs of assistance available to veterans; and
				(2)in order to
			 strengthen coordination and enhance services to veterans, to learn about the
			 employment and training and related information and services made available
			 through the one-stop delivery system.
				(d)DefinitionsIn
			 this section:
				(1)One-stop
			 centerThe term one-stop center means a one-stop
			 center described in section 134(c) of the Workforce Investment Act of 1998 (29
			 U.S.C. 2864(c)).
				(2)One-stop
			 delivery systemThe term one-stop delivery system
			 means a one-stop delivery system described in such section 134(c).
				6.Employment
			 training assistance
			(a)In
			 generalChapter 42 of title 38, United States Code, is amended by
			 adding at the end the following new section:
				
					4216.Employment
				training assistance for unemployed veterans
						(a)Subsistence
				allowance(1)The Secretary of Labor
				shall, acting through the Assistant Secretary for Veterans' Employment and
				Training, pay to each covered veteran a monthly training subsistence allowance
				under this section for each month that a covered veteran is enrolled in a full
				time employment and training program that—
								(A)is offered by an eligible provider of
				training services under section 122 of the Workforce Investment Act of 1998 (29
				U.S.C. 2842); and
								(B)teaches a skill that is connected to a
				career in an in-demand industry, as determined by the Secretary of
				Labor.
								(2)The amount of the monthly training
				subsistence allowance paid to a covered veteran under this subsection shall be
				equal to the monthly amount of the basic allowance for housing payable under
				section 403 of title 37 for a member of the Armed Forces with dependents in pay
				grade E–5 residing in the military housing area that encompasses all or the
				majority portion of the ZIP code area in which the covered veteran
				resides.
							(3)A covered veteran is entitled to
				training subsistence allowance under this subsection for not more than six
				months during each 10-year period beginning on the date in which the covered
				veteran first receives training subsistence allowance under this
				section.
							(b)Relocation
				stipend(1)In
				addition to the training subsistence allowance payable to a covered veteran
				under subsection (a), the Secretary of Labor shall, acting through the
				Assistant Secretary for Veterans' Employment and Training, pay to each covered
				veteran a relocation stipend for expenses incurred by the veteran for one
				relocation—
								(A)related to the veteran's participation
				in an employment and training program described in subsection (a)(1); or
								(B)to an employment opportunity related
				to the field or subject matter in which the veteran was trained in an
				employment and training program described in subsection (a)(1).
								(2)The amount of relocation stipend paid
				to a covered veteran under paragraph (1) may not exceed the lesser of—
								(A)$5,000; and
								(B)the actual amount of expenses incurred
				by the veteran.
								(c)Covered
				veteranFor purposes of this section, a covered veteran is a
				veteran who is—
							(1)unemployed for a
				period of not less than four consecutive months at the time of applying for
				training subsistence allowance under subsection (a);
							(2)able to complete
				successfully the employment and training program described in subsection
				(a)(1), as determined by the Secretary of Labor; and
							(3)except as provided
				under this section, ineligible for education or training assistance under this
				title.
							(d)Annual
				reportThe Secretary of Labor shall submit to Congress each year
				a report on the effectiveness of the training subsistence allowance under
				subsection (a) and the relocation stipend under subsection (b) during the
				preceding year. Each report shall include, for the year concerned by such
				report, the following:
							(1)The number of
				veterans who received the subsistence allowance.
							(2)The number of
				veterans who received the relocation stipend.
							(3)The percentage of
				veterans who received the subsistence allowance or relocation stipend and
				completed an employment and training program described in subsection
				(a)(1).
							(4)The percentage of
				veterans who received the subsistence allowance or relocation stipend and were
				employed and retained upon completion of an employment and training program
				described in subsection (a)(1), as measured by the Secretary of Labor.
							(5)The percentage of
				veterans who—
								(A)received the
				subsistence allowance or relocation stipend; and
								(B)were employed in
				the fourth calendar quarter of such year following graduation from an
				employment and training program described in subsection (a)(1).
								(6)The average
				earnings of veterans, as measured by the Secretary of Labor, who—
								(A)received the
				subsistence allowance or relocation stipend; and
								(B)completed an
				employment and training program described in subsection (a)(1).
								(7)Such other matters
				relating to the effectiveness of the subsistence allowance and the relocation
				stipend as the Secretary of Labor considers appropriate.
							(e)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary of Labor to carry out this section $100,000,000 for each fiscal
				year.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 42 is amended by adding at the end the following:
				
					
						4216. Employment training
				assistance for unemployed
				veterans.
					
					.
			7.Use of
			 entitlement under Post-9/11 Educational Assistance for apprenticeships and
			 on-job training
			(a)Entitlement
				(1)In
			 generalSubchapter II of
			 chapter 33 of title 38, United States Code, is amended by inserting after
			 section 3319 the following new section:
					
						3319A.Apprenticeships
				and on-job training
							(a)Monthly
				benefitExcept as provided in subsections (b) and (c), the amount
				of the monthly benefit payment to an individual pursuing a full-time program of
				apprenticeship or other on-job training under this chapter is—
								(1)for each of the
				first six months of the individual’s pursuit of such program, 75 percent of the
				monthly benefit payment otherwise payable to such individual under this
				chapter;
								(2)for each of the
				second six months of the individual’s pursuit of such program, 55 percent of
				such monthly benefit payment; and
								(3)for each of the
				months following the first 12 months of the individual’s pursuit of such
				program, 35 percent of such monthly benefit payment.
								(b)ReductionIn
				any month in which an individual pursuing a program of education consisting of
				a program of apprenticeship or other on-job training fails to complete 120
				hours of training, the amount of the monthly benefit payment payable under this
				chapter to the individual shall be limited to the same proportion of the
				applicable rate determined under subsection (a) as the number of hours worked
				during such month, rounded to the nearest eight hours, bears to 120
				hours.
							(c)Housing
				allowanceAn individual
				receiving a monthly benefit pursuant to this section shall receive a monthly
				housing stipend amount equal to the monthly amount of the basic allowance for
				housing payable under section 403 of title 37 for a member with dependents in
				pay grade E–5 residing in the military housing area that encompasses all or the
				majority portion of the ZIP code area in which the individual resides.
							(d)Charge to
				entitlementFor each month that an individual is paid a monthly
				benefit payment under this chapter, the individual’s entitlement under this
				chapter shall be charged at the rate of—
								(1)75 percent of a
				month in the case of payments made in accordance with subsection (a)(1);
								(2)55 percent of a
				month in the case of payments made in accordance with subsection (a)(2);
				and
								(3)35 percent of a
				month in the case of payments made in accordance with subsection (a)(3).
								(e)Reduced charge
				to entitlementFor any month in which an individual fails to
				complete 120 hours of training, the entitlement otherwise chargeable under
				subsection (d) shall be reduced in the same proportion as the monthly benefit
				payment payable is reduced under subsection
				(b).
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 3319 the following
			 new item:
					
						
							3319A. Apprenticeships and on-job
				training.
						
						.
				(b)Conforming
			 amendmentsSection 3313 of such title is amended—
				(1)in subsection (a),
			 by inserting or section 3319A of this title after
			 subsections (e) and (f); and
				(2)by amending
			 subsection (b) to read as follows:
					
						(b)Approved
				programs of educationA
				program of education is an approved program of education for purposes of this
				chapter if the program of education—
							(1)is—
								(A)offered by an
				institution of higher learning (as that term is defined in section 3452(f) of
				this title); and
								(B)approved for
				purposes of chapter 30 of this title (including approval by the State approving
				agency concerned); or
								(2)in the case of an individual who is not
				serving on active duty, includes a program of apprenticeship or of other on-job
				training approved as provided in paragraph (1) or (2), as appropriate, of
				section 3687(a) of this
				title.
							.
				(c)Technical
			 correctionSection 3002(3)(C) of such title is amended by
			 striking clause and inserting paragraph.
			(d)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Post-9/11 Veterans Educational Assistance Act
			 of 2008 (title V of Public Law 110–252).
			8.Veterans
			 conservation corps grant program
			(a)Grant program
			 required
				(1)In
			 generalThe Secretary of Veterans Affairs shall, in consultation
			 with the Secretary of Labor and the Secretary of the Interior, establish a
			 program to award grants to States to establish veterans conservation
			 corps.
				(2)Maximum
			 amountThe amount of a grant awarded to a State under this
			 section in any year may not exceed $250,000.
				(b)Veterans
			 conservation corpsFor purposes of this section, a veterans
			 conservation corps is a corps that—
				(1)is established by
			 a State—
					(A)within the
			 veterans agency of the State; or
					(B)in affiliation
			 with the veterans agency of the State; and
					(2)provides veterans
			 with volunteer and employment opportunities with respect to conservation
			 projects for one or more of the following:
					(A)To restore natural
			 habitat.
					(B)To maintain
			 Federal, State, or local—
						(i)forest
			 lands;
						(ii)parks and
			 reserves; and
						(iii)other
			 reservations, water, and outdoor lands.
						(C)To maintain and
			 improve urban and suburban storm water management facilities and other water
			 management facilities.
					(D)To carry out
			 hazardous materials and spills response, energy efficiency and other
			 environmental maintenance, stewardship, and restoration projects.
					(c)Training,
			 education, and certification
				(1)In
			 generalA State receiving a grant under this section to establish
			 a veterans conservation corps shall ensure that such corps incorporates into
			 the volunteer and employment opportunities provided by such corps training,
			 education, and certification in environmental restoration and management
			 fields.
				(2)ConsultationSuch
			 State shall ensure that, in incorporating training, education, and
			 certification into volunteer and employment opportunities under paragraph (1),
			 the veterans conservation corps consults with the following:
					(A)State and local
			 workforce investment boards.
					(B)Local institutions
			 of higher education, including community colleges.
					(C)Private
			 schools.
					(D)State or local
			 agencies, including State employment agencies and State forest services.
					(E)Labor
			 organizations.
					(F)Business involved
			 in the environmental industry.
					(G)Such other
			 entities as the Secretary of Veterans Affairs considers appropriate.
					(d)Employment
			 assistanceA State receiving a grant under this section to
			 establish a veterans conservation corps shall ensure that such corps partners
			 with one-stop centers, State and local workforce investment boards, and other
			 State agencies to assist veterans enrolled in such corps in obtaining
			 employment in the fields of environmental restoration and management, and other
			 related fields.
			(e)Services
				(1)In
			 generalA State receiving a grant under this section to establish
			 a veterans conservation corps shall ensure that such corps—
					(A)assesses of the
			 veterans participating in the Corps the skills to help such veterans identify
			 appropriate employment opportunities in their local communities that utilize
			 the skills they developed while in the Armed Forces;
					(B)assists with or
			 provides referrals for obtaining benefits available to veterans;
					(C)facilitates
			 internships or job shadowing for veterans; and
					(D)matches veterans
			 with conservation projects that are aligned with the goals of the
			 veterans.
					(2)Partnership with
			 State and local workforce investment boardsIn carrying out
			 subparagraph (A) and (C) of paragraph (1), the State shall partner with State
			 and local workforce investment boards.
				(f)ReportsEach
			 State receiving a grant under this section shall submit to the Secretary and
			 the appropriate committees of Congress a report on the performance of the
			 veterans conservation corps of such State, including the following:
				(1)A
			 description of how the grant amount was used.
				(2)An assessment of
			 the performance of such corps, including a description of the current veterans
			 labor market in such State and the veterans labor market in such State in the
			 previous year.
				(g)DefinitionsIn
			 this section:
				(1)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress means—
					(A)the Committee on
			 Appropriations and the Committee on Veterans' Affairs of the Senate; and
					(B)the Committee on
			 Appropriations and the Committee on Veterans' Affairs of the House of
			 Representatives.
					(2)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
				(3)One-stop
			 centerThe term one-stop center means a one-stop
			 center described in section 134(c) of the Workforce Investment Act of 1998 (29
			 U.S.C. 2864(c)).
				(4)State and local
			 workforce investment boardsThe term State and local
			 workforce investment boards means a State workforce investment board and
			 a local workforce investment board as such terms are defined in section 101 of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2801).
				9.Center of
			 excellence in reforming higher education to afford academic credit for military
			 experience and training
			(a)Establishment
				(1)In
			 generalThe Secretary of Veterans Affairs shall, in consultation
			 with the Assistant Secretary of Labor for Veterans' Employment and Training,
			 establish a center of excellence for the purpose described in paragraph
			 (2).
				(2)PurposeThe
			 purpose described in this paragraph is the support of research, development,
			 planning, implementation, and evaluation of methods for educational
			 institutions to afford academic credit for military experience and training
			 to—
					(A)veterans who were
			 discharged or released from service in the Armed Forces not more than 48 months
			 before applying for admission to a program of education at such institutions;
			 or
					(B)members of the
			 reserve components of the Armed Forces.
					(b)Grants and
			 contracts
				(1)In
			 generalThe Secretary may, acting through the center of
			 excellence, award grants to or enter into contracts with eligible institutions
			 for the purpose described in subsection (a)(2).
				(2)Minimum and
			 maximum amountsThe Secretary may not award a grant or contract
			 under this section in an amount that is less than $2,000,000 or more than
			 $5,000,000.
				(c)Eligible
			 institutionsFor purposes of this section, an eligible
			 institution is any partnership that—
				(1)meets such
			 requirements as the Secretary may specify for purposes of this section;
			 and
				(2)consists of an
			 institution of higher education and one or more of the following:
					(A)A community
			 college.
					(B)A university
			 teaching hospital.
					(C)A military
			 installation, including a facility of the National Guard.
					(D)A Department of
			 Veterans Affairs medical center.
					(E)A military medical
			 treatment facility.
					(d)Selection of
			 grant and contract recipients
				(1)ApplicationAn
			 eligible institution seeking a grant or contract under this section shall
			 submit to the Secretary an application therefor in such form and in such manner
			 as the Secretary considers appropriate.
				(2)Priority for
			 certain applicationsIn selecting applicants for a grant or
			 contract under this section, the Secretary shall give priority to applicants
			 who include as a partner an institution of higher education or other
			 educational institution that—
					(A)affords
			 appropriate recognition to military experience and training in screening
			 candidates for admission to such institution;
					(B)has an established
			 practice of, or proposes to establish a practice of, affording appropriate
			 academic credit for military experience and training;
					(C)if the applicant
			 proposes to establish a practice as described in subparagraph (B), includes
			 with the application submitted by the applicant under paragraph (1) a review of
			 such plan by a professional organization;
					(D)has established a
			 professional development and delivery system using evidence-based practices;
			 or
					(E)has demonstrated
			 experience working with the Department of Defense or the Department of Veterans
			 Affairs.
					(3)Standards,
			 procedures, and distribution criteriaThe Secretary shall, by
			 regulation, establish application and evaluation standards and procedures and
			 such other forms, standards, definitions, and procedures as the Secretary
			 determines to be appropriate for purposes of this section.
				(e)Use of grants
			 and contract fundsEach eligible institution receiving a grant or
			 contract under this section shall use the grant or contract for one or more of
			 the following:
				(1)To develop or
			 implement a plan to modify programs of education and admissions programs at
			 institutions of higher education to afford academic credit to veterans and
			 members described in subsection (a)(2).
				(2)To develop
			 standards for the identification of military experience and training in
			 individuals applying for enrollment at institutions of higher education.
				(3)To train
			 professors, educators, and instructors at institutions of higher education on
			 means of best teaching students at such institutions with military experience
			 and training.
				(4)To develop
			 curriculum for institutions of higher education that are appropriately tailored
			 to individuals with military experience and training.
				(5)To develop
			 admissions and recruitment guidelines for institutions of higher education to
			 attract veterans and members described in subsection (a)(2) and afford them
			 appropriate recognition for military experience and training in their
			 admissions processes.
				(6)To establish a
			 program, method, or standards to be utilized by institutions of higher
			 education for assessing the education and training of veterans and members
			 described in subsection (a)(2) during the pursuit of a program of education and
			 at the completion of such program.
				(f)Institution of
			 higher education definedIn this section, the term
			 institution of higher education has the meaning given such term in
			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
			10.Publication of
			 data on employment of certain veterans by Federal contractorsSection 4212(d) of title 38, United States
			 Code, is amended by adding at the end the following:
			
				(3)The Secretary of Labor shall
				establish and maintain an Internet website that publicly discloses the
				information reported by contractors to the Secretary of Labor under paragraph
				(1).
				.
		11.Military
			 pathways demonstration programs
			(a)Military
			 pathways demonstration programsSection 171 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2916) is amended by adding at the end the
			 following:
				
					(f)Information
				technology military pathways demonstration program
						(1)In
				generalThe Secretary of Labor, after consultation with the
				Secretary of Veterans Affairs and the Secretary of Defense, shall establish a
				demonstration program and carry out the program by making grants, on a
				competitive basis, to not more than 5 entities for demonstration projects. The
				projects shall be designed to test the feasibility of methods of enabling
				transitioning military members to build on the technical skills learned in many
				military jobs, to enter the information technology workforce or continue their
				skills development in the information technology disciplines to meet the demand
				for information technology workforce readiness in computer specialist and
				related information technology jobs.
						(2)Issues to be
				examinedIn carrying out the program, the Secretary may examine
				the feasibility of methods such as the following:
							(A)Methods to improve
				the transitions, skills development, and employment of transitioning military
				members for and in information technology occupations with wages sufficient to
				support families.
							(B)Methods to align
				the information technology skills acquired in military occupations with skills
				required in civilian information technology occupations in new, emerging, or
				viable industries, including aligning the skills—
								(i)using guidelines
				for assessments and credentials that employers value in the hiring process, and
				credentials that are industry-recognized and approved by the Secretary;
				and
								(ii)by means that may
				include the use of a modified or enhanced Department of Defense transition
				program or a Department of Labor transition program, such as the program
				carried out under chapter 41 of title 38, United States Code.
								(C)Methods to ensure
				that military members receive education and training, including training
				through registered apprenticeship programs, and necessary support services,
				that are flexible, available (including available for deployed military
				members), adequate for individuals seeking to make the transition to civilian
				information technology occupations, and consistent with academic requirements
				of the institution involved.
							(D)Methods to enable
				military members to accelerate application for admission, acceptance, and
				graduation as students in computer science, engineering, and related
				disciplines at 2-year and 4-year institutions of higher education, based on
				military credentials and experience.
							(E)Methods to help
				military members obtain information technology credentials that are
				industry-recognized, are approved by the Secretary, and satisfy both military
				requirements and civilian requirements, prior to release of the members from
				the military.
							(3)EligibilityTo
				be eligible to receive a grant under this subsection, an entity shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require, including each of the
				following:
							(A)An assurance that
				the entity agrees that, in carrying out the project, the entity will work in
				conjunction with a local board and enter into a partnership that includes, as
				principal partners, employers, labor organizations, postsecondary education
				institutions including institutions of higher education, veterans service
				organizations, and other community organizations.
							(B)Information—
								(i)demonstrating the
				capability of the entity in working with transitioning military members;
								(ii)demonstrating
				that the entity has a history of effective collaboration with—
									(I)the information
				technology industry or an industry with significant information technology
				jobs;
									(II)State boards or
				local boards, as appropriate; and
									(III)institutions of
				higher education and other information technology educators or trainers;
				and
									(iii)demonstrating
				knowledge of training and best practices of the information technology
				industry.
								(C)An assurance that
				the entity will participate in the Secretary’s evaluation plan for the
				demonstration program, including participating in required reporting for the
				plan.
							(4)Selection
				criteriaIn order to select entities to receive grants for
				projects under this subsection, the Secretary shall establish selection
				criteria consistent with this subsection and shall ensure that the criteria
				give priority to each of the following types of entities:
							(A)Entities that
				demonstrate the ability to leverage public or private funds to sustain such a
				project after the grant period.
							(B)Entities that have
				relationships with institutions of higher education or with qualified
				community-based organizations that provide training.
							(C)Entities that have
				relationships with employers, labor organizations, and other entities that will
				provide earn and learn opportunities to veterans.
							(D)Entities that have
				experience working with veterans and facilitating transitions from military to
				civilian work environments.
							(E)Entities that have
				experience designing contextualized learning programs that integrate basic
				adult education with skills training.
							(5)Program
				evaluation and technical assistanceUsing not more than 10
				percent of the amount made available to carry out this subsection, the
				Secretary may—
							(A)conduct an
				evaluation to determine promising methods of increasing the number of highly
				skilled transitioning military members who enter civilian information
				technology occupations and earn wages sufficient to support families;
				and
							(B)provide technical
				assistance to entities receiving grants under this subsection, relating to the
				promising methods.
							(6)ReportThe
				Secretary shall prepare and submit to the appropriate committees of Congress
				and Federal agencies a final report on the findings and outcomes of the
				demonstration program carried out under this subsection. The Secretary shall
				broadly distribute the report through the veterans service organizations, State
				boards, and local boards.
						(7)DefinitionsIn
				this subsection:
							(A)Information
				technologyThe term information technology means any
				equipment or interconnected system or subsystem of equipment—
								(i)used in the
				automatic acquisition, storage, analysis, evaluation, manipulation, management,
				movement, control, display, switching, interchange, transmission, or reception
				of data or information; and
								(ii)includes the
				following:
									(I)Computers.
									(II)Ancillary
				equipment for computers (including imaging peripherals, and input, output, and
				storage devices necessary for security and surveillance).
									(III)Peripheral
				equipment designed to be controlled by the central processing unit of a
				computer.
									(IV)Software.
									(V)Computer services
				(including support services).
									(VI)Other
				computer-related resources.
									(B)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 101 of the Higher
				Education Act of 1965 (20 U.S.C. 1001).
							(C)Postsecondary
				educationThe term postsecondary education
				means—
								(i)a
				4-year program of instruction, or not less than a 1-year program of instruction
				that is acceptable for credit toward a baccalaureate degree or an associate
				degree, offered by an institution of higher education; or
								(ii)a
				certificate or registered apprenticeship program at the postsecondary level
				offered by an institution of higher education, a nonprofit educational
				institution, or a labor-management partnership.
								(D)Registered
				apprenticeship programThe term registered apprenticeship
				program means an industry skills training program at the postsecondary
				level that—
								(i)combines technical
				and theoretical training through structured on-the-job learning with related
				instruction (in a classroom or through distance learning);
								(ii)provides the
				training and instruction while an individual is employed, working under the
				direction of qualified personnel or a mentor, and earning incremental wage
				increases aligned to enhance job proficiency; and
								(iii)enables
				participants to acquire a nationally recognized and portable certificate, under
				a plan approved by the Office of Apprenticeship of the Department of Labor or a
				State agency recognized by the Secretary of Labor.
								(8)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $10,000,000 for each fiscal year.
						(g)Nursing, public
				health and allied health professional, and physician assistant military
				pathways demonstration program
						(1)In
				generalThe Secretary of Labor, after consultation with the
				Secretary of Veterans Affairs, Secretary of Defense, and Secretary of Health
				and Human Services, shall establish a demonstration program and carry out the
				program by making grants, on a competitive basis, to not more than 5 entities
				for demonstration projects. The projects shall be designed to test the
				feasibility of methods of enabling transitioning military members to build on
				the technical skills learned in many military jobs, to enter the nursing,
				public health and allied health professional, and physician assistant
				workforces or continue their skills development in disciplines related to those
				workforces to meet the demand for nurses, public health and allied health
				professionals, and physician assistants.
						(2)Issues to be
				examinedIn carrying out the program, the Secretary may examine
				the feasibility of methods such as the following:
							(A)Methods to improve
				the transitions, skills development, and employment of transitioning military
				members for and in nursing, public health and allied health professional, and
				physician assistant occupations with wages sufficient to support
				families.
							(B)Methods to align
				nursing, public health and allied health professional, and physician assistant
				skills acquired in military occupations with skills required in related
				civilian health occupations, including aligning the skills—
								(i)using guidelines
				for assessments and credentials that employers value in the hiring process, and
				credentials that are industry-recognized and approved by the Secretary;
				and
								(ii)by means that may
				include the use of a modified or enhanced Department of Defense transition
				program or a Department of Labor transition program, such as the program
				carried out under chapter 41 of title 38, United States Code.
								(C)Methods to ensure
				that military members receive education and training, including training
				through registered apprenticeship programs, and necessary support services,
				that are flexible, available (including available for deployed military
				members), adequate for individuals seeking to make the transition to civilian
				nursing, public health and allied health, and physician assistant occupations,
				and consistent with academic requirements of the institution involved.
							(D)Methods to align
				education and training programs, including registered apprenticeship programs,
				for veterans in nursing, public health and allied health professional, and
				physician assistant occupations with education and training programs for those
				occupations that are provided for the public.
							(E)Methods to enable
				military members to accelerate application for admission, acceptance, and
				graduation as students in nursing, public health and allied health, and
				physician assistant disciplines at 2-year and 4-year institutions of higher
				education, based on military credentials and experience.
							(F)Methods to help
				military members obtain credentials related to those health care occupations
				that are industry-recognized, are approved by the Secretary, and satisfy both
				military requirements and civilian requirements, prior to release of the
				members from the military.
							(3)EligibilityTo
				be eligible to receive a grant under this subsection, an entity shall submit an
				application to the Secretary of such time, in such manner, and containing such
				information as the Secretary may require including each of the
				following:
							(A)An assurance that
				the entity agrees that, in carrying out the project, the entity will work in
				conjunction with a local board and enter into a partnership that includes, as
				principal partners, employers, labor organizations, postsecondary education
				institutions including institutions of higher education, veterans service
				organizations, and other community organizations.
							(B)Information—
								(i)in
				demonstrating the capability of the entity in working with transitioning
				military members; and
								(ii)demonstrating
				that the entity has a history of effective collaboration with—
									(I)health care
				employers;
									(II)State boards or
				local boards, as appropriate; and
									(III)institutions of
				higher education and other nursing, public health and allied health
				professional, and physician assistant educators or trainers; and
									(iii)demonstrating
				knowledge of training and best practices of the health care industry.
								(C)An assurance that
				the entity will participate in the Secretary’s evaluation plan for the
				demonstration program, including participating in required reporting for the
				plan.
							(4)Selection
				criteriaIn order to select entities to receive grants for
				projects under this subsection, the Secretary shall establish selection
				criteria consistent with this subsection and shall ensure that the criteria
				give priority to entities that demonstrate the ability to leverage of public or
				private funds to sustain such a project after the grant period.
						(5)Program
				evaluation and technical assistanceUsing not more than 10
				percent of the amount made available to carry out this subsection, the
				Secretary may—
							(A)conduct an
				evaluation to determine promising methods of increasing the number of highly
				skilled transitioning military members who enter civilian nursing, public
				health and allied health, or physician assistant occupations and earn wages
				sufficient to support families; and
							(B)provide technical
				assistance to entities receiving grants under this subsection, relating to the
				promising methods.
							(6)ReportThe
				Secretary shall prepare and submit to the appropriate committees of Congress
				and Federal agencies a final report on the findings and outcomes of the
				demonstration program carried out under this subsection. The Secretary shall
				broadly distribute the report through the veterans service organizations, State
				boards, and local boards.
						(7)DefinitionsIn this subsection:
							(A)Allied health
				professionalThe term allied health professional
				means a health professional (other than a registered nurse or physician
				assistant) who—
								(i)has received a
				certificate, an associate degree, a baccalaureate degree, a master's degree, a
				doctoral degree, or postbaccalaureate training, in a science relating to health
				care;
								(ii)shares in the
				responsibility for the delivery of health care services or related services,
				including—
									(I)services relating
				to the identification, evaluation, and prevention of disease and
				disorders;
									(II)dietary and
				nutrition services;
									(III)health promotion
				services;
									(IV)rehabilitation
				services; or
									(V)health systems
				management services; and
									(iii)has not
				received—
									(I)a degree of doctor
				of medicine;
									(II)a degree of
				doctor of osteopathy;
									(III)a degree of
				doctor of dentistry or an equivalent degree;
									(IV)a degree of
				doctor of veterinary medicine or an equivalent degree;
									(V)a degree of doctor
				of optometry or an equivalent degree;
									(VI)a degree of
				doctor of podiatric medicine or an equivalent degree;
									(VII)a degree of
				bachelor of science in pharmacy or an equivalent degree;
									(VIII)a degree of
				doctor of pharmacy or an equivalent degree;
									(IX)a graduate degree
				in public health or an equivalent degree;
									(X)a degree of doctor
				of chiropractic or an equivalent degree;
									(XI)a graduate degree
				in health administration or an equivalent degree;
									(XII)a doctoral
				degree in clinical psychology or an equivalent degree;
									(XIII)a degree in
				social work or an equivalent degree; or
									(XIV)a degree in
				counseling or an equivalent degree.
									(B)Other
				termsThe terms institution of higher education,
				postsecondary education, and registered apprenticeship
				program have the meanings given the terms in subsection (f).
							(8)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $15,000,000 for each fiscal
				year.
						.
			(b)Conforming
			 amendmentSection 174(b)(1) of the Workforce Investment Act of
			 1998 (29 U.S.C. 2919(b)(1)) is amended by inserting (other than
			 subsection (f) or (g) of section 171) after through
			 172.
			12.Veterans
			 energy-related employment program
			(a)In
			 generalSection 168 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2913) is amended—
				(1)by redesignating subsection (b) as
			 subsection (c);
				(2)in subsection (a)—
					(A)in subparagraph (B), by striking
			 and at the end;
					(B)in subparagraph (C), by striking the period
			 and inserting ; and; and
					(C)by adding at the end the following:
						
							(D)activities described in subsection
				(b).
							;
				and
					(3)by inserting after subsection (a) the
			 following:
					
						(b)Veterans
				Energy-Related Employment Program
							(1)Establishment of
				pilot program
								(A)In
				generalTo encourage the
				employment of eligible veterans in the energy industry, the Secretary shall
				carry out a Veterans Energy-Related Employment Program as a pilot program and
				as a program described in subsection (a).
								(B)GrantsUnder the pilot program, the Secretary
				shall award grants on a competitive basis to 3 States for the establishment and
				administration of State Energy-Related Employment Programs. In administering
				such a program, the State shall make grants to energy employers and
				labor-management organizations that collectively provide covered training,
				on-job training, apprenticeships, and certification classes to eligible
				veterans. Such a program may be referred to in this subsection as a
				State program.
								(2)Eligibility for
				grantsTo be eligible to receive a grant under the pilot program,
				a State shall submit to the Secretary an application that includes each of the
				following:
								(A)A proposal for the expenditure of grant
				funds to establish, and administer through a public-private partnership, a
				State Energy-Related Employment Program designed to provide covered training,
				on-job training, apprenticeships, and certification classes to a significant
				number of eligible veterans and ensure lasting and sustainable employment in
				well-paying jobs in the energy industry.
								(B)Evidence that the
				State has—
									(i)a population of eligible veterans, of an
				appropriate size for the State program;
									(ii)a
				robust and diverse energy industry; and
									(iii)the ability to
				carry out the State program described in the proposal under subparagraph
				(A).
									(C)Such other
				information and assurances as the Secretary may require.
								(3)Use of
				fundsA State that is the recipient of a grant under this
				subsection shall use the grant funds for each of the following purposes:
								(A)Making grants to energy employers and
				labor-management organizations to reimburse such employers and organizations
				for the cost of providing covered training, on-job training, apprenticeships,
				and certification classes to eligible veterans.
								(B)Conducting outreach to inform energy
				employers, labor-management organizations, and veterans, including veterans in
				rural areas, of their eligibility or potential eligibility for participation in
				the State program.
								(4)ConditionsUnder the pilot program, each State that
				receives a grant under this subsection shall be subject to each of the
				following conditions:
								(A)RepaymentThe
				State shall repay to the Secretary, on such date as shall be determined by the
				Secretary, any amount received under the pilot program that is not used for the
				purposes described in paragraph (3).
								(B)Submission of
				reportsThe State shall
				submit to the Secretary, at such times and containing such information as the
				Secretary shall require, reports on the use of the grant funds.
								(5)Employer
				requirementsIn order to
				receive a grant made by a State under the pilot program, an energy employer
				seeking the grant shall, or a labor-management organization seeking such a
				grant shall (in coordination with the energy employer involved)—
								(A)submit to the
				administrator of the State program an application that includes—
									(i)the rate of pay
				for each eligible veteran proposed to be served using grant funds;
									(ii)the average rate
				of pay for an individual employed by the energy employer in a similar position
				who is not an eligible veteran; and
									(iii)such other
				information and assurances as the administrator may require; and
									(B)agree to submit to
				the administrator, for each quarter, a report containing such information as
				the Secretary may specify.
								(6)LimitationNone of the funds made available to an
				energy employer or labor-management organization through a grant under the
				pilot program may be used to provide services of any kind to a person who is
				not an eligible veteran.
							(7)Report to
				CongressThe Secretary shall submit to Congress a report on the
				pilot program. The Secretary shall submit the report together with the report
				required to be submitted annually under section 4107(c) of title 38, United
				States Code, and with respect to the same year as is covered by such report.
				The report on the pilot program shall include a detailed description of
				activities carried out under this subsection and an evaluation of the
				program.
							(8)Administrative
				and reporting costsOf the amounts appropriated pursuant to the
				authorization of appropriations under paragraph (10), 2 percent shall be made
				available to the Secretary for administrative costs associated with
				implementing and evaluating the pilot program under this subsection and for
				preparing and submitting the report required under paragraph (7). The Secretary
				shall determine the appropriate maximum amount of each grant awarded under this
				subsection that may be used by the recipient for administrative and reporting
				costs.
							(9)DefinitionsIn this subsection:
								(A)Covered
				training, on-job training, apprenticeships, and certification
				classesThe term covered training, on-job training,
				apprenticeships, and certification classes means training, on-job
				training, apprenticeships, and certification classes that are—
									(i)designed to provide a veteran with skills
				that are particular to an energy industry and not directly transferable to
				employment in another industry; and
									(ii)approved as
				provided in paragraph (1) or (2), as appropriate, of subsection (a) of section
				3687 of title 38, United States Code.
									(B)Eligible
				veteranThe term
				eligible veteran means a veteran described in subsection (a) who
				is employed by an energy employer and enrolled or participating in a covered
				training, on-job training, apprenticeship, or certification class.
								(C)Energy
				employerThe term
				energy employer means an entity that employs individuals in a
				trade or business in an energy industry.
								(D)Energy
				industryThe term energy industry means any of the
				following industries:
									(i)The
				energy-efficient building, construction, or retrofits industry.
									(ii)The renewable
				electric power industry, including the wind and solar energy industries.
									(iii)The biofuels
				industry.
									(iv)The energy
				efficiency assessment industry that serves the residential, commercial, or
				industrial sector.
									(v)The oil and
				natural gas industry.
									(vi)The nuclear
				industry.
									(10)AppropriationsThere
				is authorized to be appropriated to the Secretary $10,000,000 for each of
				fiscal years 2011 through 2015, for the purpose of carrying out the pilot
				program described in this
				subsection.
							.
				(b)Conforming
			 amendmentSection 174(a)(1) of the Workforce Investment Act of
			 1998 (29 U.S.C. 2919(a)(1)) is amended by inserting (other than section
			 168(b)) after 168.
			13.Grants for
			 Emergency Medical Services Personnel Training for VeteransSection 330J(c)(8) of the Public Health
			 Service Act (42 U.S.C. 254c–15(c)(8)) is amended by inserting before the period
			 the following: , including, as provided by the Secretary, may use funds
			 to provide to military veterans required coursework and training that take into
			 account, and are not duplicative of, previous medical coursework and training
			 received when such veterans were active members of the Armed Forces, to enable
			 such veterans to satisfy emergency medical services personnel certification
			 requirements, as determined by the appropriate State regulatory
			 entity.
		14.Veterans to Work
			 pilot program
			(a)Veterans To Work
			 programSubchapter III of
			 chapter 169 of title 10, United States Code, is amended by inserting after
			 section 2856 the following new section:
				
					2857.Veterans to
				Work pilot program 
						(a)Pilot program;
				purposesThe Secretary of Defense shall carry out a pilot program
				(to be known as the Veterans to Work pilot program) to
				determine—
							(1)the maximum
				feasible extent to which apprentices may be employed to work on military
				construction projects designated under subsection (b);
							(2)the maximum feasible extent to which the
				apprentices so employed are veterans; and
							(3)the feasibility of
				expanding the employment of apprentices to military construction projects in
				addition to those projects designated under subsection (b).
							(b)Designation of
				military construction projects for pilot program(1)For each of fiscal years
				2011 through 2015, the Secretary of Defense shall, in consultation with the
				Secretaries of the military departments, designate for inclusion in the pilot
				program not less than 20 military construction projects (including unspecified
				minor military construction projects under section 2805(a) of this title) that
				will be conducted in that fiscal year.
							(2)In designating military construction
				projects under this subsection, the Secretary of Defense shall—
								(A)to the greatest extent possible,
				designate military construction projects that are located where there are
				veterans enrolled in qualified apprenticeship programs or veterans who could be
				enrolled in qualified apprenticeship programs in a cost-effective, timely, and
				feasible manner;
								(B)ensure geographic diversity among the
				military construction projects designated; and
								(C)select projects to be carried out in
				the continental United States, Alaska, Hawaii, Guam, Puerto Rico, the Northern
				Mariana Islands, and the United States Virgin Islands.
								(3)Unspecified minor military
				construction projects may not exceed 40 percent of the military construction
				projects designated under this subsection for a fiscal year.
							(c)Contract
				ProvisionsAny agreement that the Secretary of Defense or the
				Secretary of a military department enters into for a military construction
				project that is designated for inclusion in the pilot program shall ensure
				that, to the maximum extent feasible, apprentices shall be employed on the
				project and that, to the maximum extent feasible, such apprentices shall be
				veterans.
						(d)Qualified
				apprenticeship and other training programs
							(1)Participation by
				each contractor requiredEach contractor and subcontractor that
				seeks to provide construction services on military construction projects
				designated by the Secretary of Defense pursuant to subsection (b) shall submit
				adequate assurances with its bid or proposal that it participates in a
				qualified apprenticeship or other training program for each craft or trade
				classification of worker that it intends to employ to perform work on the
				project.
							(2)Qualified
				apprenticeship or other training program defined
								(A)In
				generalIn this section, the
				term qualified apprenticeship or other training program means an
				apprenticeship or other training program that qualifies as an employee welfare
				benefit plan, as defined in section 3(1) of the Employee Retirement Income
				Security Act of 1974 (29 U.S.C. 1002(1)).
								(B)Certification of
				other programs in certain localitiesIn the event that the
				Secretary of Labor certifies that a qualified apprenticeship or other training
				program (as defined in subparagraph (A)) for a craft or trade classification of
				workers that a prospective contractor or subcontractor intends to employ, is
				not operated in the locality where the project will be performed, an
				apprenticeship or other training program that is not an employee welfare
				benefit plan (as defined in such section) may be certified by the Secretary as
				a qualified apprenticeship or other training program provided it is registered
				with the Office of Apprenticeship of the Department of Labor, or a State
				apprenticeship agency recognized by the Office of Apprenticeship for Federal
				purposes.
								(e)Report(1)Not later than 150 days
				after the end of each fiscal year during which the pilot program is active, the
				Secretary of Defense shall submit to Congress a report that includes the
				following:
								(A)The progress of military construction
				projects designated pursuant to subsection (b) and the role of apprentices in
				achieving that progress.
								(B)Any challenges, difficulties, or
				problems encountered in recruiting apprentices or in recruiting veterans to
				become apprentices.
								(C)Cost differentials in the designated
				military construction projects when compared with similar projects completed
				contemporaneously, but not designated for the pilot program.
								(D)Evaluation of benefits derived from
				employing apprentices, including the following:
									(i)Workforce sustainability.
									(ii)Workforce skills
				enhancement.
									(iii)Increased short and long term
				cost-effectiveness.
									(iv)Improved veteran employment in
				sustainable wage fields.
									(E)Any additional benefits derived from
				employing apprentices and veteran apprentices.
								(F)Recommendations on how to more
				effectively employ apprentices in subsequent fiscal years.
								(G)Any other information the Secretary of
				Defense considers appropriate.
								(2)Not later than March 1, 2016, the Secretary
				of Defense shall submit to Congress a report that—
								(A)analyzes the pilot program in terms of
				its effect on the sustainability of a workforce to meet the military
				construction needs of the Armed Forces;
								(B)studies overall improvements in
				veteran employment in sustainable wage fields or professions; and
								(C)makes recommendations on the continuation,
				modification, or expansion of the pilot program on the basis of such factors as
				the Secretary of Defense determines appropriate, including the
				following:
									(i)Workforce sustainability.
									(ii)Cost-effectiveness.
									(iii)Community development.
									(f)DefinitionsIn
				this section:
							(1)The term
				apprentice means an individual who is employed pursuant to and
				individually registered in a qualified apprenticeship or other training
				program, as defined in subsection (d)(2)(A) or other apprenticeship or
				training programs recognized in accordance with subsection (d)(2)(B).
							(2)The term
				State means any of the several States, the District of Columbia,
				or territories of Guam, Puerto Rico, the Northern Mariana Islands, and the
				United States Virgin Islands.
							(3)The term
				veteran has the meaning given such term under section 101(2) of
				title
				38.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of subchapter
			 III of chapter 169 of such title is amended by inserting after the item
			 relating to section 2856 the following new item:
				
					
						2857. Veterans to Work pilot
				program.
					
					.
			15.Report on
			 recommendations for improvements to the Transition Assistance Program to better
			 meet the needs of members of the Armed Forces and veterans
			(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense and the Secretary of Labor, acting
			 through the Assistant Secretary of Labor for Veterans' Employment and Training,
			 shall jointly submit to the appropriate committees of Congress a report setting
			 forth recommendations for improvements and enhancements of the Transition
			 Assistance Program (TAP) in order to better meet the needs of members of the
			 Armed Forces and veterans.
			(b)ElementsThe
			 report required by subsection (a) shall include the following:
				(1)A
			 description and assessment of the extent to which the current Transition
			 Assistance Program meets the needs of members of the Armed Forces and
			 veterans.
				(2)Recommendations
			 for improvements and enhancements of the Transition Assistance Program in order
			 to ensure—
					(A)the
			 comprehensiveness of the programs and activities under the program; and
					(B)the consistency of
			 the programs and activities under the program across the Armed Forces and among
			 the military installations at which the program is carried out.
					(3)Recommendations
			 for improvements and enhancements of the Transition Assistance Program to
			 ensure that the program meets the needs of veterans residing in localities in
			 the vicinity of military installations at which the program is carried
			 out.
				(4)A
			 description and assessment of the programs and activities offered to veterans
			 who have completed participation in the Transition Assistance Program in order
			 to further assist such veterans in their continuing transition from military
			 life to civilian life, and recommendations for programs and activities to
			 improve and enhance such assistance.
				(5)An estimate of the
			 cost of implementing the recommendations set forth pursuant to paragraphs (2),
			 (3), and (4) during the five fiscal years beginning after the date of the
			 submittal of the report.
				(6)Such other matters
			 as the Secretary of Defense and the Secretary of Labor jointly consider
			 appropriate.
				(c)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
				(1)the Committee on
			 Armed Services, the Committee on Veterans' Affairs, and the Committee on
			 Appropriations of the Senate; and
				(2)the Committee on
			 Armed Services, the Committee on Veterans' Affairs, and the Committee on
			 Appropriations of the House of Representatives.
				16.Study on program
			 of transition assistance modeled on National Guard Employment Enhancement
			 Program of the Washington National Guard
			(a)Study
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall complete a study of the National Guard Employment Enhancement Program of
			 the Washington National Guard to assess the feasibility and advisability of
			 carrying out a program of assistance modeled after such program for all members
			 of reserve components of the Armed Forces who transition from activity military
			 service to civilian life.
			(b)ReportUpon
			 completion of the study required by subsection (a), the Secretary shall submit
			 to the appropriate committees of Congress a report that includes the
			 following:
				(1)The findings of
			 the Secretary as a result of the study.
				(2)The recommendation
			 of the Secretary as to the feasibility and advisability of carrying out a
			 program of assistance as described in subsection (a).
				(3)If the Secretary
			 determines that carrying out a program of assistance as described in subsection
			 (a) is feasible and advisable, an estimate of the cost to implement the program
			 of assistance.
				(c)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
				(1)the Committee on
			 Armed Services, the Committee on Veterans' Affairs, and the Committee on
			 Appropriations of the Senate; and
				(2)the Committee on
			 Armed Services, the Committee on Veterans' Affairs, and the Committee on
			 Appropriations of the House of Representatives.
				
